 
Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of January 23, 2008 (this
"Amendment Agreement"), among KRISPY KREME DOUGHNUT CORPORATION, a North
Carolina corporation (the "Borrower"), KRISPY KREME DOUGHNUTS, INC., a North
Carolina corporation (the "Parent Guarantor"), the SUBSIDIARY GUARANTORS (as
defined in the Credit Agreement referred to below) signatory hereto and the
LENDERS (as defined in the Credit Agreement referred to below) signatory hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower is party to a Credit Agreement, dated as of February 16,
2007 (as amended by Amendment No. 1 to Credit Agreement, dated as of June 21,
2007, the "Credit Agreement"), among the Borrower, the Parent Guarantor, the
Subsidiary Guarantors, the Lenders, and Credit Suisse, Cayman Islands Branch, as
Administrative Agent, Collateral Agent, Issuing Lender, and Swingline Lender.
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall
be used herein as defined in the Credit Agreement.
 
SECTION 2.  Amendments.  As of the Amendment Effective Date:
 
(a)            The definition of "Applicable Margin" in Section 1.01 of the
Credit Agreement is deleted in its entirety and replaced with the following:
 
"'Applicable Margin' means:  (a) with respect to any ABR Loan, 2.50% per annum;
and (b) with respect to any Eurodollar Loan, 3.50% per annum.  The Applicable
Margin for the Incremental Loans of any Series shall be determined at the time
such Series of Loans is established pursuant to Section 2.01(c); and (a) if the
Applicable Margin for Incremental Facility Term Loans of any Series would
otherwise be more than 25 basis points higher than the Applicable Margin for
Term Loans, then the Applicable Margin for Term Loans shall be automatically
increased to a rate per annum equal to 25 basis points less than the Applicable
Margin for such Series of Incremental Facility Term Loans from and after the
earlier of the initial date of borrowing of such Incremental Facility Term Loans
or the date that the related Incremental Facility Term Loan Commitments are
established and (b) if the Applicable Margin for Incremental Revolving Credit
Loans of any Series would otherwise be more than 25 basis points higher than the
Applicable Margin for Revolving Credit Loans, then the Applicable Margin for
Revolving Credit Loans shall be automatically increased to a rate per annum
equal to 25 basis points less than the Applicable Margin for such Series of
Incremental Facility Revolving Credit Loans from and after the date that the
related Incremental Facility Revolving Credit Commitments are established.
 


 (b)            The second paragraph of Section 7.03 of the Credit Agreement is
amended by
 


--------------------------------------------------------------------------------



deleting "and" at the end of clause (k) thereof, replacing the period at the end
of clause (l) thereof with "and" and adding a new clause (m) at the end thereof
reading as follows:
 
"(m) The property referred to as Item 124 of Schedule VIII (the property located
at 1200 Stevens Avenue in Effingham, IL) may be disposed of (i) in accordance
with the Real Property Purchase Agreement, dated December 21, 2007, between the
Borrower and Harlan Bakeries, Inc. or (ii) in any other transaction for fair
market value; provided that, notwithstanding anything to the contrary in Section
2.10(c)(iv), 100% of the Net Available Proceeds therefrom shall be applied
within five Business Days after such disposition to prepay Term Loans and
Incremental Facility Loans in accordance with Section 2.10(c)(vi)."
 
SECTION 3.  Representations and Warranties.  The Borrower hereby represents and
warrants to the undersigned Lenders that, after giving effect to the amendments
herein, (a) the representations and warranties of the Borrower and the Parent
Guarantor set forth in the Credit Agreement, and of each Obligor in each of the
other Loan Documents to which it is a party, is true and correct in all material
respects on and as of the date hereof (except to the extent that any such
representation or warranty expressly relates to an earlier date), with each
reference therein to the Credit Agreement being deemed for purposes hereof to be
a reference to the Credit Agreement as modified hereby and (b) no Default has
occurred and is continuing.
 
SECTION 4.  Conditions to Effectiveness.  The amendments set forth in Section 2
hereof shall become effective when, and only when, and as of the date (the
"Amendment Effective Date") on which:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
Agreement executed by the Borrower, each of the Guarantors, and the Required
Lenders; and
 
(b) the Administrative Agent shall have received payment of fees and expenses of
the Administrative Agent set forth in the Fee Letter, dated January 10, 2008,
between the Administrative Agent and the Borrower (including the reasonable and
accrued fees of counsel to the Administrative Agent).
 
 
SECTION 5.  Reference to and Effect on the Financing Documents.

 
    (a)            On and after the Amendment Effective Date, each reference in
the Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof", or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.
 
   (b)            The Credit Agreement and each of the other Loan Documents, as
specifically modified by this Amendment Agreement, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
 
   (c)            The execution, delivery and effectiveness of this Amendment
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Credit Agreement or the other Loan Documents,
nor constitute a waiver of any provision of the Credit Agreement or the other
Loan Documents.
 
SECTION 6.  Affirmation of Guarantors.  Each Guarantor signatory hereto hereby
 


--------------------------------------------------------------------------------



consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of the amendments
set forth in Section 2 hereof, the obligations of such Guarantor contained in
Article III of the Credit Agreement or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to "the Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.
 
SECTION 7.  GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
SECTION 8.  Execution in Counterparts.  This Amendment Agreement may be executed
by one or more of the parties to this Amendment Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION

By: /s/ Douglas R. Muir
      Name: Douglas R. Muir
      Title: Chief Financial Officer

GUARANTORS:

KRISPY KREME DOUGHNUTS, INC.
 
GOLDEN GATE DOUGHNUTS, LLC
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Manager
 
PANHANDLE DOUGHNUTS, LLC
 
By:  KRISPY KREME MANAGEMENT I, LLC,
an authorized Manager
 
By:  KRISPY KREME MANAGEMENT II, LLC,
an authorized Manager
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member of Krispy Kreme Management I,
LLC and Krispy Kreme Management II, LLC


--------------------------------------------------------------------------------





NORTH TEXAS DOUGHNUTS, L.P.
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
its General Partner
 
KK CANADA HOLDINGS, INC.
 
KRISPY KREME MANAGEMENT I, LLC
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member
 
KRISPY KREME MANAGEMENT II, LLC
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member
 
KRISPY KREME MANAGEMENT III, LLC
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member
 
SOUTHERN DOUGHNUTS, LLC
 
By:  KRISPY KREME MANAGEMENT I, LLC,
as authorized Manager
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member





--------------------------------------------------------------------------------





SOUTHWEST DOUGHNUTS, LLC
 
By:  KRISPY KREME MANAGEMENT I, LLC,
as authorized Manager
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member
 
NORTHEAST DOUGHNUTS, LLC
 
By:  KRISPY KREME MANAGEMENT I, LLC,
as authorized Manager
 
By:  KRISPY KREME DOUGHNUT CORPORATION,
as authorized Member
   
By:  /s/ Douglas R. Muir
Name: Douglas R. Muir
Title: Authorized Officer
 
KRISPY KREME MOBILE STORE COMPANY

KRISPY KREME BRAND FUND CORPORATION
   
By:  /s/ Stanley L. Parker
Name: Stanley L. Parker
Title: President
 
KRISPY KREME CANADA, INC.
   
By:  /s/ Charles W. Bruton, III
Name: Charles W. Bruton, III
Title: President
   
HD CAPITAL CORPORATION
 
HDN DEVELOPMENT CORPORATION
   
By:  /s/ H. Clark Beeson, III
Name: H. Clark Beeson, III
Title: President


--------------------------------------------------------------------------------


 

 


LENDER
   
Consent of Required Lenders Received



 
 